MR. JUSTICE MORRISON,
specially concurring:
I concur in the result. However, I would only reverse the granting of summary judgment in connection with the right-of-way issue on the basis that the trial court erred in taking this issue from the jury. In my opinion the connecting road upon which Herrin was traveling immediately prior to the accident might be found to constitute a “public approach ramp” within the meaning of 61-8-343, MCA.
I do not believe that the legislature intended for “right-of-way” as referred to in Section 61-8-339, MCA, to be applied to intersections such as the one found in the evidence here. Most likely the right-of-way law was intended to apply to the intersection of highways which meet and cross at right angles. However, I realize the court must refrain from legislating. Legislative history is not illuminating. Under the circumstances I would submit the factual question to the jury to determine whether the short segment of questioned road qualified as a public approach ramp as that term is utilized in the statutes.
I concur with the balance of the majority opinion.